Citation Nr: 0432178	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
2003, for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than February 6, 
2003, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served in the Naval Reserves from January 1940 to 
November 1941, with periods of active duty from July 27, 
1940, to August 9, 1940, and from September 4, 1940, to 
October 29, 1941.  He then served in the Army from April 1942 
to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and tinnitus and established the 
effective date as February 6, 2003.  In addition, the RO 
denied reopening of the veteran's claim for service 
connection for astigmatism (claimed as vision condition) on 
the basis that new and material evidence had not been 
submitted.  A Notice of Disagreement (NOD) was received from 
the veteran in April 2003, disagreeing with the effective 
date.  A NOD was received from the veteran's representative 
in May 2003, regarding the timeliness of the veteran's appeal 
to a prior rating decision in December 2001 that had denied 
service connection for hearing loss and tinnitus.  A 
Statement of the Case was issued in November 2003, and a 
timely appeal was received later that month.  

In June 2004, the Board remanded the case for the purpose of 
holding a video conference hearing at the RO, as requested by 
the veteran.  In November 2004, a video conference hearing 
was held with the veteran before the undersigned Acting 
Veterans Law Judge.  

The case is advanced on the docket due to the veteran's age.

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement on the RO's denial to 
reopen his claim for service connection for astigmatism 
(claimed as vision condition), thereby initiating, but not 
perfecting, an appeal.  This issue is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  On February 14, 2001, VA received the veteran's claims 
for service connection for hearing loss and tinnitus.

2.  In a December 2001 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus, and 
notified the veteran of that determination that same month.

3.  On January 7, 2002 and September 4, 2002, the RO received 
the veteran's requests for a hearing on his claims.

4.  The RO did not take any action on the veteran's requests 
for a hearing until January 8, 2003, at which time a hearing 
was scheduled for February 2003.

5.  The veteran believed that his requests for a hearing in 
January 2002 and September 2002 were sufficient to express 
his disagreement with the December 2001 rating decision and 
to initiate the appeal process.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision was not final as a 
timely NOD as to the denial of service connection for 
bilateral hearing loss and tinnitus was filed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201, 20.302 (2003); 
38 C.F.R. § 3.102, 3.103 (2004).

2.  An effective date of February 14, 2001, for service 
connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board finds that the Department's duties to notify and 
assist the veteran have been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
the favorable decision contained herein, that is, the 
granting of the claim, it is clear that sufficient evidence 
was developed in this case in this respect.  

II.  Factual Background

In February 2001 the veteran filed claims for service 
connection for a vision condition and bilateral hearing loss.  
In December 2001, the RO denied these claims.  On January 7, 
2002, the RO received a letter from the veteran requesting 
the RO to schedule a personal hearing on his claim per VA's 
letter dated December 21, 2001.  (Said letter is the rating 
decision transmittal letter and is actually dated December 
20, 2001.)  The RO did not respond in any manner to this 
request.  

On September 4, 2002 the RO received another letter from the 
veteran again requesting that a hearing be scheduled on his 
claim.  The RO again did not respond to this letter.

At the same time the veteran submitted his second request for 
a hearing, he also sent letters to Congressman Dave Weldon 
and President George W. Bush asking for their assistance with 
his VA claim.  On October 31, 2002, the Office of Agency 
Liaison in the Executive Office of the President forwarded to 
VA the veteran's letter sent to President Bush.  The VA 
Central Office forwarded the notification to the St. 
Petersburg, Florida, RO, requesting it prepare a response.  
On January 8, 2003, the RO sent a letter to the veteran in 
response to his letter to President Bush, indicating that a 
hearing had been scheduled for him in February 2003.  On 
January 16, 2003, the RO sent the veteran a notification that 
a hearing had been scheduled in connection with his claims 
for February 18, 2003.  

On February 6, 2003, the veteran's representative submitted a 
request that the February 18, 2003, hearing be postponed 
until the veteran could undergo a C & P examination and 
professional medical opinion regarding bilateral hearing loss 
and tinnitus.  The RO granted the request, but an informal 
conference was held between the Decision Review Officer (DRO) 
and the veteran's representative on February 7, 2003.  

On February 25, 2003, the veteran underwent a C & P 
examination for bilateral hearing loss and tinnitus.  As a 
result of that examination, the RO granted service connection 
for bilateral hearing loss and tinnitus in a March 2003 
rating decision.  The RO established the effective date to be 
February 6, 2003.  The RO based its selection of this 
effective date on the basis that the December 2001 rating 
decision was a final decision because no NOD was filed within 
the one-year time limitation and this was the date VA 
received the veteran's claim to reopen.  

In April 2003, the veteran filed a Notice of Disagreement 
(NOD) with the effective date established in the March 2003 
rating decision, claiming that it should be February 1, 2001, 
the date his original claim was made.  In May 2003, the 
veteran's representative submitted a NOD on the veteran's 
behalf as to the timeliness of appeal, claiming that the 
veteran's January 7, 2002, request for hearing should have 
been treated as a NOD with the December 2001 rating decision.  
The veteran's representative also claimed an earlier 
effective date of February 14, 2001, the date VA received the 
veteran's original claim for bilateral hearing loss and 
tinnitus.

In May 2003, the veteran also submitted a statement in 
support of his claim for an earlier effective date, stating 
that he asked for a hearing on January 7, 2002, because he 
wanted to keep the claim open.  

The RO issued a Statement of the Case (SOC) in November 2003, 
denying the veteran's claim for an earlier effective date 
because the veteran did not submit a Notice of Disagreement 
within one year after the December 2001 rating decision was 
issued.  The RO concluded that the veteran's January 7, 2002, 
request for hearing did not meet the requirements for 
consideration as a NOD and, therefore, the December 2001 
rating decision became final on December 20, 2002.  The RO 
maintained that it received the veteran's request to reopen 
his service connection claim for bilateral hearing loss on 
February 6, 2003, and, under the applicable law, this is the 
earliest date that can be assigned.

The veteran perfected his appeal for an earlier effective 
date for service connection of bilateral hearing loss and 
tinnitus in November 2003.  On an appeal hearing options 
form, the veteran requested a video conference hearing before 
a Board member at the RO.  Before the video conference 
hearing could take place, the RO transferred the veteran's 
file to the Board.  In June 2004, the Board remanded the case 
to the RO for the scheduling of the requested video 
conference hearing.  

In November 2004, a video conference hearing was held before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
the veteran testified that he believed that his letter 
requesting a hearing after the issuance of the December 2001 
rating decision was an appeal or a notice of disagreement 
with the rating decision and that he assumed that writing the 
RO and requesting a hearing was the same as saying he did not 
agree with its decision.  He testified that nobody from VA 
contacted him and told him that his letter was not correct to 
appeal the rating decision or that he was not scheduled for a 
hearing because he did not have an appeal pending.  

III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r); see also 38 U.S.C.A. § 5110(a) 

Pursuant to 38 C.F.R. § 20.302 (2003), a NOD must be filed 
within one year from the date that the agency of original 
jurisdiction mails notice of the determination to the 
claimant.  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  See 38 C.F.R. § 20.302(a).  If no NOD 
is filed within the time limit provided, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 2002).  

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.   38 C.F.R. 
§ 20.201 (2003).  Hearing testimony before the RO, when 
reduced to writing, can constitute a NOD.  Tomlin v. Brown, 5 
Vet. App. 355 (1993).  

The veteran contends that his January 7, 2002, letter, being 
submitted shortly after the issuance of the December 2001 
rating decision, should be construed as a NOD.  The veteran's 
letter in its entirety says:  "I would like you to set up A 
Personal Hearing on my claim per your letter dated Dec. 21, 
2001."  Nothing within the text of the veteran's letter 
indicates that he disagrees or is dissatisfied with the 
December 2001 rating decision.  The veteran argues that his 
disagreement should be implied because he submitted the 
request for a hearing within three weeks after the issuance 
of the rating decision.  Although under certain circumstances 
such an implication may be made, the Board cannot do so in 
the present case.  

Upon request, a claimant is entitled to a hearing at any time 
on any issue involved in a claim.  38 C.F.R. § 3.103(c)(1) 
(2004).  The purpose of the hearing is to permit the claimant 
to introduce into the record, in person, any available 
evidence which he or she considers material and any arguments 
or contentions with respect to the facts and applicable law 
which he or she may consider pertinent.  38 C.F.R. 
§ 3.103(c)(2).  Given the veteran's right to have a hearing 
at any time, a more reasonable interpretation of the 
veteran's January 2002 letter is that he desired to submit 
additional evidence in support of his claims.  Therefore, the 
Board finds that the January 2002 letter does not constitute 
a NOD as to the denial of service connection for bilateral 
hearing loss and tinnitus.

Likewise, the veteran's September 2002 letter also does not 
specifically state any disagreement with the December 2001 
rating decision's denial of service connection for bilateral 
hearing loss and tinnitus.  It reiterates the veteran's 
request for a personal hearing on his claims and then 
proceeds to take issue with certain entries in his service 
medical records relating to his vision condition.  Although 
the letter makes it clear that the veteran is unhappy with 
the delay in scheduling a personal hearing, it does not 
contain any language that can be construed as dissatisfaction 
or disagreement with the December 2001 rating decision's 
denial of service connection for hearing loss and tinnitus.  
Therefore, the September 2002 letter also does not constitute 
a NOD on these issues.


In September 2002, a letter that the veteran sent to 
Congressman Dave Weldon was forwarded to VA.  In this letter, 
the veteran expressed dissatisfaction with VA's denial of his 
claim for service connection for his visual problems, but did 
not express any disagreement or dissatisfaction with regard 
to the denial of his claim for service connection for 
bilateral hearing loss.  This letter therefore does not 
constitute a NOD regarding the denial of service connection 
for bilateral hearing loss and tinnitus issued in the 
December 2001 rating decision.  

In October 2002, a letter that the veteran sent to President 
George W. Bush was forwarded to VA.  Like the letter to 
Congressman Weldon, this letter only expressed the veteran's 
dissatisfaction with VA's decision on his vision condition, 
and therefore it cannot constitute a NOD with the RO's denial 
of service connection for bilateral hearing loss and 
tinnitus.  No other correspondence from the veteran was 
received prior to December 20, 2002, the expiration of the 
one-year time limit for filing a NOD as to the December 2001 
rating decision.

Although the Board finds that a NOD was not filed within the 
one-year time limit required by 38 U.S.C.A. § 7105(c), this 
does not end the Board's inquiry.  The Board will consider 
whether the principles of fairness and equity apply to the 
veteran's claim for an earlier effective date.

As discussed above, the veteran has a right to request a 
hearing at any time during the claims process.  Pursuant to 
VA's procedure manual, when a post-decision hearing request 
has been made but a NOD has not been filed, the RO is 
required to schedule a hearing within a reasonable amount of 
time from the date the request is received.  See M21-1MR, 
Part I, Ch. 4, § 3 (a) and (b); M21-1, Part IV, Ch. 35 
(Change 136, June 4, 2001).  A post-decisional hearing is 
held before a DRO or another authorized individual, such as 
the Veterans Service Center Manager.  See M21-1MR, Part I, 
Ch. 4, § 1 (e).  If, during the course of the hearing, the 
claimant or his/her representative expresses disagreement 
with the previously rendered decision, the DRO is responsible 
for preparing both his/her decision and a statement of the 
case if the benefit sought is not fully granted.  See M21-
1MR, Part I, Ch. 4, § 5 (c); M21-1, Part IV, Ch. 35 (Change 
197, Apr. 5, 2004).  

In the present case, the RO did not take any action to 
schedule a hearing on the veteran's claim until January 8, 
2003, outside the one-year time limitation for filing a NOD.  
The Board finds this one-year delay in scheduling a hearing 
for the veteran was unreasonable.  Even more egregious is 
that the RO continuously ignored the veteran's request for a 
hearing even after his second letter and Congressman Weldon's 
correspondence were submitted in September 2002.  It was not 
until the Office of Agency Liaison from the Executive Office 
of the President forwarded the veteran's letter to President 
Bush that a hearing was scheduled, and it still took the RO 
over two months to respond to that letter.  Had the RO 
scheduled a hearing in a timely fashion, the Board believes 
the veteran would have expressed his disagreement with the 
December 2001 rating decision at the hearing (as he did at 
the November 2004 hearing before the Board), where his 
testimony, reduced to writing in the hearing transcript, 
would have constituted a timely NOD.  See Tomlin, supra; M21-
1, Part IV, § 8.05(a)(1) (Change 143, Oct. 11, 2001).

In addition to failing to schedule a hearing within a 
reasonable time, the RO failed to respond in any manner to 
the veteran's correspondence for over a year.  The RO made no 
attempt to clarify the reasons for the veteran's request for 
a hearing or to determine whether the veteran's letter was 
intended as a disagreement with the December 2001 rating 
decision.  Especially after the veteran's September 2002 
letter, the RO should have made an effort to contact the 
veteran because of his complaints.  See M21-1, Part IV, 
§ 8.05(a)(2).  Had the RO made such an inquiry, the Board 
believes the veteran would have expressed his disagreement 
with the December 2001 rating decision and the RO could have 
then informed him that he needed to file a NOD by December 
20, 2002.  

In appropriate circumstances, a statutory filing period may 
be equitably tolled due to the conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable 
tolling is available where the claimant has actively pursued 
his judicial remedies but has filed a defective pleading 
during the statutory period, or where a claimant has been 
induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Jaquay v. Principi, 
304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).  There must be a cause and effect, 
i.e., the complainant relied to his/her detriment on 
something that VA did (or should have but did not do).  See 
Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 
160 F.3d at 1364.  In order for the time limit for appealing 
a VA decision to be extended based upon the doctrine of 
equitable tolling, the veteran must have exercised due 
diligence in pursuing an appeal.  See Santoro v. West, 13 
Vet. App. 516 (2000).  

The Board finds this case to be an appropriate situation to 
apply the doctrine of equitable tolling to extend the period 
of time that the veteran had to file a NOD.  The veteran's 
due process and VCAA rights were violated by the RO's failure 
to schedule a hearing within a reasonable time, and its 
failure to follow up on the veteran's requests and 
complaints.  The veteran relied upon VA to take appropriate 
action on his requests for a hearing.  When that did not 
happen, he sought outside assistance from his congressman and 
President Bush.  The veteran, therefore, diligently pursued 
what he believed was his appeal, however mistaken that belief 
was.  His reliance upon VA was to his detriment because the 
RO failed to act in accordance with VA's regulations and 
policies.  The RO's failure to do so caused the veteran to 
fail to submit a NOD within the statutory time period.  The 
Board finds that but for the RO's failure to comply with VA's 
regulations and policies, the veteran would have filed a 
timely NOD.  Therefore, applying the doctrine of equitable 
tolling, the Board finds that the December 2001 rating 
decision was not final and the veteran filed a timely NOD on 
February 6, 2003, which was when the RO received a statement 
from his representative.

The Board also notes from the veteran's November 2004 
testimony that he relied upon VA to provide him with 
assistance in processing his claim and appeal.  "[A]ll 
claims for benefits are instances 'where the interests of 
justice require vindication of the [veteran's] rights.'"  
Jaquay, 204 F.3d at 1284.  As the Federal Circuit also noted 
in Jaquay, "[i]n the context of the non-adversarial, 
paternalistic, uniquely pro-claimant veterans' compensation 
system, . . . the availability of equitable tolling . . . 
should be interpreted liberally with respect to filings 
during the non-adversarial stage of the veterans' benefits 
process."  Id. at 1286.  Such is exactly the case here, and 
the Board finds that these principles require a finding in 
the present case in favor of the veteran.

Therefore, the Board will consider the February 6, 2003, 
filing by the veteran's representative as a timely NOD to the 
December 2001 denial of these claims, with consideration of 
equitable tolling of the appeal period, as discussed above.  
That means when the claims were ultimately granted, they 
stemmed from the claim filed by the veteran in February 2001.  
That claim is not date stamped with date of receipt, but 
there is a handwritten notation of February 14, 2001.  That 
is the date requested by the veteran's representative to be 
recognized as date of receipt of claim.  The Board agrees and 
hereby awards an effective date of February 14, 2001, for the 
grant of service connection for hearing loss and tinnitus.


ORDER

Entitlement to an effective date of February 14, 2001, for 
service connection for bilateral hearing loss and tinnitus is 
granted.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  

The veteran filed a claim for service connection for both a 
vision condition and bilateral hearing loss.  In its December 
2001 rating decision, the RO denied reopening the veteran's 
claim for service connection for astigmatism (claimed as 
vision condition).  The veteran's September 2001 letter 
discusses the veteran's service medical records and errors 
that he believes they contain with regard to his visual 
condition.  A liberal reading of this letter would indicate 
that the veteran disagrees with the RO's determination that 
his visual condition was not related to his service.  In 
addition, the veteran sent letters to Congressman Dave Weldon 
and President George W. Bush which were forwarded to VA in 
September 2002 and October 2002, respectively, and both 
requested assistance with VA with regard to his claim for 
service connection for his visual condition.
 
It is clear, therefore, that the veteran's statements in 
these letters are sufficient to constitute a Notice of 
Disagreement (NOD) with the RO's denial to reopen his claim 
for service connection for astigmatism.  The veteran, 
therefore, submitted a timely NOD with regard to his visual 
condition claim.  However, the statement of the case (SOC) 
issued in November 2003 only addressed the earlier effective 
date for service connection for bilateral hearing loss and 
tinnitus.  The veteran's NOD as to the denial to reopen the 
veteran's claim for service connection for astigmatism is 
still pending.  It is proper to remand this claim because the 
veteran has not been provided a SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the 
case as to the issue of reopening of the 
veteran's claim for service connection 
for astigmatism.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2003).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



